t c summary opinion united_states tax_court clifford l brody and barbara j declerk petitioners v commissioner of internal revenue respondent docket no 6525-03s filed date clifford l brody and barbara j declerk pro_se avery cousins iii for respondent panuthos chief special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure respondent determined a deficiency of dollar_figure in petitioners’ federal_income_tax and an accuracy-related_penalty under sec_6662 of dollar_figure for the taxable_year after concessions the issues for decision are whether amounts paid_by petitioners on behalf of a corporation are allowable as an itemized_deduction for unreimbursed employee_expenses whether other_amounts paid_by petitioners on behalf of a corporation are allowable as schedule c deductions whether petitioners are entitled to an ordinary_loss under sec_1244 and whether petitioners are liable for the accuracy-related_penalty under sec_6662 petitioners concede that they are not entitled to a depreciation and sec_179 expense deduction of dollar_figure claimed on schedule c profit or loss from business for petitioner declerk petitioners further concede that they are not entitled to a deduction for an unreimbursed employee expense of dollar_figure claimed on schedule a itemized_deductions the depreciation and sec_179 expense of dollar_figure and the unreimbursed employee expense of dollar_figure were incurred as part of petitioner declerk’s employment with iona senior services during the taxable_year the unreimbursed expense of dollar_figure comprised a vehicle expense of dollar_figure and vehicle depreciation of dollar_figure the latter of which duplicates the depreciation and sec_179 expense deduction claimed on her schedule c in the notice_of_deficiency respondent determined that the vehicle expense and depreciation should be treated as a charitable_contribution_deduction of dollar_figure at the time of trial petitioners conceded this determination background some of the facts have been stipulated and they are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference at the time the petition was filed petitioners resided in washington d c during the taxable_year petitioner clifford l brody was the chairman of the board chief_executive_officer and shareholder of kids own america inc koa as of date he owned big_number shares of common_stock or dollar_figure percent of koa petitioner brody received from koa for the taxable_year a form_w-2 wage and tax statement which reported wages tips other compensation of dollar_figure also during the taxable_year petitioner barbara j declerk was the treasurer secretary and director of koa in addition to her positions at koa petitioner declerk was also a fundraiser for iona senior services as a fundraiser she incurred expenses for clients’ lunches telephone and automobile use she received a form_w-2 from iona senior services for the taxable_year john selvaggio along with petitioners was a director of koa we note that a confidential private_placement memorandum dated date for koa did not list petitioner declerk as a director koa was a close corporation incorporated in delaware on date petitioners started koa with the concept that it would become an internet content provider which would allow customers to redeem frequent flier miles or loyalty points for nontravel products or services such as financial and educational products that benefit children koa primarily through the work of petitioner brody obtained exclusive contracts with several entities including but not limited to days inn of america inc on date and netstock direct corp on date on date petitioners and koa as coborrowers obtained a dollar_figure loan from franklin national bank this loan was secured_by petitioners’ personal_residence while koa was listed as a co-borrower petitioners repaid the loan in full on date the record does not contain information as to the total amount of loan repayments made in during the year in issue petitioners sought additional funding for koa a confidential private_placement memorandum dated date noted the following clifford l brody is chairman and ceo of the company prior to founding kidsoa mr brody established clifford l brody associates inc a consulting firm that served major banks and international corporations in the development of new products and services he has provided strategic advisory services to introduce the term close corporation is defined under delaware law see del code ann tit sec_342 new products and services through the use of electronic commerce the internet and off-line processing as well as developed marketing strategies joint ventures and financing programs to expand domestic and foreign markets for citibank avon cosmetics hearst publications morgan guaranty hewlett-packard potomac mills us west and cabletron mr brody has advised corporate officers federal regulators legislators and financial institutions in the united_states and abroad on government decision-making as it can affect existing financial services industry products and services mr brody has also defined strategies for securing favorable government decisions to facilitate the expansion of business domestically and internationally and negotiated specific agreements on behalf of commercial companies and banks prior to clifford l brody associates he served as a career foreign_service_officer mr brody was posted to u s embassies in paris france and prague czechoslovakia to secretary of state henry kissinger’s staff as liaison between the department of state and congress as negotiator for economic agreements with the former soviet and eastern european governments and as special advisor for european affairs to the joint congressional-executive commission on security and cooperation in europe csce mr brody received a b a degree from dickinson college dependence on key personnel the company is managed by a small number of key executive officers most notably clifford l brody the company’s chairman chief sic executive officer the loss of services of one or more of these key individuals particularly mr brody could materially and adversely affect the business of the company and its prospects the company believes that its success will depend in large part on its ability to attract and retain highly skilled and qualified personnel none of the executive officers of the company have sic employment agreements and the company does not maintain key_person life_insurance for any of its executive officers the confidential private_placement memorandum was supplemented in date notwithstanding the representations in the confidential private_placement memorandum key man insurance was obtained at some point koa was the beneficiary of the policy and while not required by koa petitioners paid the insurance premiums on the key man insurance_policy in date koa merged with e-redeem inc a delaware corporation in which petitioner brody served as president in letters to shareholders of koa dated date petitioner brody proposed that said shareholders would receive an aggregate of percent of the fully diluted capital stock of the merged entity petitioner brody who has a background in accounting prepared koa’s form 1120-a u s_corporation short-form income for the taxable_year corporate return koa claimed deductions for repairs and maintenance of dollar_figure and for rents of dollar_figure koa did not report any loans from shareholders petitioner brody also prepared petitioners’ form_1040 u s individual_income_tax_return for the taxable_year tax_return petitioners did not file a form_4797 sales of business property with their tax_return the parties did not provide the court with a copy of the insurance_policy they did however attach a schedule a itemized_deductions to report the following unreimbursed employee_expenses professional subscriptions key man insurance personal lc to pay kidsoa bills brody’s vehicle expense declerk’s car depreciation expense declerk’s car expense for business use total dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure petitioners also attached two schedules c profit or loss from business to their tax_return one schedule c pertained to petitioner declerk’s principal business or profession of fund raising and reported a depreciation and sec_179 expense deduction of dollar_figure the other schedule c reported petitioner brody’s principal business or profession as a service incubator and claimed the following expenses as deductions repairs and maintenance office space expenses paying dollar_figure for koa employees big_number interest on funds borrowed to pay kidsoa bills big_number total expenses dollar_figure in the notice_of_deficiency respondent determined that petitioners were not entitled to itemized_deductions for unreimbursed employee_expenses regarding the key man insurance loan and petitioner brody’s vehicle expense respondent also in the notice_of_deficiency respondent determined that petitioners were entitled to an itemized_deduction for the professional subscriptions as we indicated earlier petitioners concede that they are not entitled to itemized_deductions for continued determined that petitioners are not entitled to the schedule c deductions as a service incubator respondent contends that these expenses are allowable as deductions to koa but not to petitioners individually petitioners contend otherwise and further contend that they are entitled to an ordinary_loss in under sec_1244 discussion deductions are a matter of legislative grace and a taxpayer generally bears the burden of proving that he or she is entitled to the deductions claimed see rule a 503_us_79 292_us_435 the taxpayer is required to maintain records that are sufficient to enable the commissioner to determine his correct_tax liability see sec_6001 sec_1_6001-1 income_tax regs in addition the taxpayer bears the burden of substantiating the amount and purpose of the claimed deduction see 65_tc_87 affd per curiam 540_f2d_821 5th cir continued petitioner declerk’s car depreciation expense of dollar_figure and her car expense of dollar_figure as indicated earlier petitioners concede that they are not entitled to petitioner declerk’s schedule c deduction of dollar_figure while examination of petitioners’ tax_return commenced after date neither of the parties has addressed the applicability of sec_7491 regarding the burden_of_proof petitioners have not offered any evidence that they satisfied any of the criteria of sec_7491 and b accordingly we conclude that the burden_of_proof remains on petitioners unreimbursed employee_expenses petitioners deducted the following as unreimbursed employee_expenses on their tax_return key man insurance premiums of dollar_figure petitioner brody’s vehicle expense of dollar_figure and personal lc to pay koa bills of dollar_figure general principles sec_162 allows a deduction for all the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business including a taxpayer’s trade_or_business as an employee see 54_tc_374 an employee however is not entitled to a deduction for an expense if the employee has a right of reimbursement from his or her employer because the employee’s expenditure is not necessary 274_f2d_25 7th cir affg tcmemo_1959_31 79_tc_1 as we stated in 40_tc_345 affd per curiam 326_f2d_760 2d cir these charges were business_expenses of the corporations and the taxpayer cannot convert the corporate expenses into his own by failing to claim repayment even though paid_by him see also 788_f2d_1406 9th cir affg tcmemo_1984_533 277_f2d_534 6th cir affg tcmemo_1959_34 as a general_rule a taxpayer’s payment of another person’s obligation is not an ordinary and necessary business_expense 308_us_488 under this rule a shareholder even a majority or sole shareholder is not entitled to deduct his or her payments of the corporation’s expenses 51_tc_746 willits v commissioner tcmemo_1999_230 for federal_income_tax purposes a corporation is recognized as a separate taxable entity from its shareholders see 319_us_436 because a corporation’s business is distinct from that of its shareholders officers and employees such persons may not deduct expenses which promote the business of the corporation 85_tc_798 26_tc_273 das v commissioner tcmemo_1998_353 in the present case the loan from franklin national bank was used not to pay petitioners’ expenses but to pay those of koa koa’s expenses included its corporate bills and premiums for key man insurance key man insurance while the record does not contain a copy of the key man insurance_policy such insurance is generally understood to be life_insurance taken out by a company on an essential or valuable employee with the company as the beneficiary as is the case here see black’s law dictionary 8th ed petitioners are not entitled to deduct the payments representing insurance premiums vehicle expense we now consider petitioner brody’s claimed vehicle expense deduction of dollar_figure deductions for travel and transportation_expenses otherwise allowable under sec_162 are subject_to strict substantiation requirements see sec_274 sec_1_274-5t temporary income_tax regs fed reg date the record does not contain any evidence indicating whether koa had a reimbursement policy for employee travel_expenses or that petitioner brody complied with the substantiation requirements respondent’s disallowance of this deduction is sustained loan debt in general there is allowed as a deduction any debt which becomes worthless within the taxable_year sec_166 it is axiomatic that such deductions if otherwise allowable are allowed to the taxpayer to whom the debt is owed see sundby v commissioner tcmemo_2003_204 in this case petitioners cannot claim their unreimbursed employee deduction of the dollar_figure loan as a bad_debt deduction under sec_166 the record also does not contain any evidence indicating a personal loan of dollar_figure from petitioners to koa they are not the taxpayers to whom the debt is owed indeed koa did not report any loans from shareholders in its corporate return petitioners contend however that they were entitled to a deduction for the repayment of the dollar_figure loan from franklin national bank because of their role as guarantors in that the loan repayments were necessary to protect petitioner brody’s koa salary as a general_rule a guarantor may be entitled to a bad_debt deduction in two situations the first situation arises when payments giving rise to the debt are not required under a guaranty but are involuntary in the sense that they were necessary in the exercise of sound business judgment to protect existing property rights 73_tc_792 38_tc_188 the second situation arises when the guarantor is compelled to pay on the guaranty and the payment gives rise to a claim which if worthless constitutes a bad_debt estate of rapoport v commissioner tcmemo_1982_584 in the situation when a payment is compelled the fact that the guarantor of the corporate debt is also a shareholder and employee of the corporation does not preclude the guarantor from a bad_debt deduction so long as the dominant motivation for the guaranty was to protect his or her salary 405_us_93 the reason for either situation is that upon payment by the guarantor the debtor’s obligation to the creditor becomes an obligation to the guarantor not a new debt and by subrogation the guarantor steps into the shoes of the creditor 352_us_82 no deduction is allowable however if at the time the guaranty was made the taxpayer had no reasonable expectation of repayment of the sums advanced 145_f2d_634 2d cir 22_tc_507 the record does not support petitioners’ contention that loan payments in were necessary to protect petitioner brody’s salary of dollar_figure from koa petitioners were compelled to make their loan repayments to franklin national bank not as guarantors but as debtors petitioners were listed as co- borrowers and thus were liable in the first instance however even if we were to assume that loan repayments were made by petitioners as guarantors nothing in the record indicates that petitioners would have had a worthless claim against koa since koa paid petitioner brody’s salary in in the amount of dollar_figure in contrast his salary was dollar_figure in the year in which petitioners secured the loan and his salary was dollar_figure in moreover petitioner brody was not required to provide a guaranty on the loan as a condition of his employment with koa see revrul_71_561 1971_2_cb_128 because petitioners repaid the loan in their role as debtors and not as guarantors or because there is no evidence that any claim by petitioners against koa would be worthless united_states v generes supra is distinguishable and petitioners’ dominant motivation is irrelevant we sustain respondent’s determination on this issue schedule c deductions petitioners claimed the following expenses on petitioner brody’s schedule c dollar_figure for repairs and maintenance dollar_figure for office space expenses paying for kidsoa sic employees and dollar_figure for interest on funds borrowed to pay kidsoa bills all of these expenses relate to koa as indicated earlier the only evidence of funds borrowed in the present case is the loan by franklin national bank to petitioners and koa a taxpayer who pays expenses of a corporation in which he is the principal_shareholder may deduct such payments if they were made to protect or promote the taxpayer’s own trade_or_business 48_tc_679 dietrick v commissioner tcmemo_1988_180 in the present case there is no evidence that petitioner brody operated a trade_or_business during the taxable_year he was instead the chairman of the board chief_executive_officer and shareholder of koa we also note that while petitioners claimed schedule c deductions for repairs and maintenance and for office space expenses paying for kidsoa sic employees koa also claimed deductions on its corporate return for repairs and maintenance and for rents as indicated earlier petitioners claimed a schedule c deduction of dollar_figure for interest on funds borrowed to pay kidsoa bills in general a taxpayer is entitled to a deduction on all interest_paid or accrued within the taxable_year on indebtedness sec_163 an exception arises with respect to personal_interest sec_163 interest_paid or accrued on indebtedness properly allocable to the trade_or_business of performing services as an employee constitutes personal_interest and thus may not be deducted see sec_163 with certain limitations an individual taxpayer may deduct investment_interest sec_163 h b to qualify as investment_interest however the interest must be paid on indebtedness allocable to an interest held by the taxpayer in an activity under sec_163 an individual taxpayer can deduct investment_interest only to the extent of net_investment_income unless petitioners reported investment_income no investment_interest would be deductible in any event involving the conduct_of_a_trade_or_business in which the taxpayer does not materially participate sec_163 in the present case petitioners are not entitled to deduct the dollar_figure in interest petitioner brody is in the trade_or_business of being an employee of koa and not of lending money accordingly the interest_paid by petitioners on the loan from franklin national bank constitutes personal_interest and consonant with sec_163 may not be deducted by petitioners nor may petitioners deduct the interest_paid as investment_interest under sec_163 because petitioners materially participated in koa we sustain respondent’s determination that petitioners are not entitled to the claimed deductions on his schedule c loss under sec_1244 an individual taxpayer may claim a limited ordinary_loss deduction for a loss sustained on the sale exchange or worthlessness of sec_1244 stock sec_1244 respondent contends that petitioners’ stock in koa did not constitute sec_1244 stock because among other things koa did not satisfy the gross_receipts_test under sec_1244 we need not address respondent’s contention because the record does not indicate any loss was sustained in regarding stock of koa petitioners did not file a form_4797 sales of business property to report any loss under sec_1244 on their tax_return nor could they during the year in issue koa entered into contracts with days inn of america inc and netstock direct corp in date koa merged into e-redeem inc via a proposal that koa’s shareholders would receive an aggregate of percent of the fully diluted capital stock of the merged entity these factors weigh against a finding of worthlessness of koa stock in while such facts may not preclude a finding of worthlessness they do place upon petitioners the duty to offer more than their own testimony and the corporate books to support their view see jacobowitz v commissioner tcmemo_1968_261 on this issue we hold for respondent accuracy-related_penalty under sec_6662 the final issue is whether petitioners are liable for an accuracy-related_penalty under sec_6662 for the taxable_year an accuracy-related_penalty applies to any portion of an underpayment_of_tax required to be shown on a return where such portion is attributable to either negligence of disregard of rules or regulations or a substantial_understatement of tax sec_6662 b the term negligence includes any failure to make a reasonable attempt to comply with the provisions of the internal_revenue_code sec_6662 the term disregard includes any careless reckless or intentional disregard id an understatement_of_tax is substantial if it exceeds the greater of percent of the tax required to be shown on the return or dollar_figure sec_6662 and respondent has the burden of production with respect to the accuracy-related_penalty see sec_7491 an exception to the sec_6662 penalty applies when the taxpayer demonstrates there was reasonable_cause for the underpayment and the taxpayer acted in good_faith with respect to the underpayment sec_6664 whether the taxpayer acted with reasonable_cause and in good_faith is determined by the relevant facts and circumstances on a case-by-case basis see stubblefield v commissioner tcmemo_1996_537 sec_1_6664-4 income_tax regs circumstances that may indicate reasonable_cause and good_faith include an honest misunderstanding of fact or law that is reasonable in light of all the facts and circumstances including the experience knowledge and education of the taxpayer sec_1_6664-4 income_tax regs a taxpayer is not subject_to the addition_to_tax for negligence where the taxpayer makes honest mistakes in complex matters but the taxpayer must take reasonable steps to determine the law and to comply with it 99_tc_202 the most important factor is the extent of the taxpayer’s effort to assess this section may provide relief even if a return position does not satisfy the reasonable basis standard sec_1 b income_tax regs the proper tax_liability stubblefield v commissioner supra sec_1_6664-4 income_tax regs respondent has met his burden of production with respect to the accuracy-related_penalty under sec_6662 after sustaining the determinations made by respondent in regard to petitioners’ federal_income_tax return petitioner is liable for a deficiency in excess of dollar_figure as such petitioner is liable for an accuracy-related_penalty attributable to a substantial_understatement of tax in regard to the sec_6664 exception we find that petitioners did not act with reasonable_cause and in good_faith petitioner brody who has a background in accounting prepared the corporate return for koa and the tax_return for petitioners petitioner declerk’s car depreciation expense was claimed twice on the tax_return once as part of their itemized_deductions on schedule a and again as a deduction on her schedule c petitioners claimed on their tax_return various deductions associated with a purported loan between koa and petitioners however koa did not report any loans from shareholders on its corporate return based upon these facts and circumstances and indeed the entire record we find that petitioners did not take reasonable steps to comply with reporting of income and deductions and did not act in good_faith accordingly we sustain respondent’s determination with respect to the accuracy-related_penalty under sec_6662 reviewed and adopted as the report of the small_tax_case division to reflect the foregoing decision will be entered for respondent
